DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 3 is objected to because of the following informalities:  
In the 2nd-to-last line of claim 3, the comma between the words “second” and “axis” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shukuya (US 2008/0232833).
Regarding claim 1, Shukuya teaches a method comprising: 
directing a sensing beam Li towards a reflective component 102e  of a print apparatus 100 in a 5direction (Figs. 1 and 10 [0048, 0078]); 
detecting a reflected portion (note Fig. 1 that shows the light beam being reflected by reflective component 102e prior to reaching the photosensitive drum) of the sensing beam Li at a detector 212 comprising a two-dimensional sensing region 226 (Figs. 2 and 8 [0063]); 
obtaining an indication of a location (row address and column address) of the reflected portion of the sensing beam incident on the two-dimensional sensing region ([0063]); and 
10determining an orientation (shift amount, which is indicative of the orientation of the reflective component) of the reflective component based on a correspondence between the location of the reflected portion of the sensing beam on the two-dimensional sensing region and the direction of the sensing beam reflected by the reflective component according to its orientation (Fig. 10B [0063, 0078]).
Regarding claim 2, Shukuya teaches the method of claim 1, where the orientation of the component is indicative of a rotational angle and a bending state of the reflective component (Fig. 10B [0078]; note that any bending of 102e would cause beam Li to be displaced from the ideal beam position Ln), where the reflective component is for directing a scanning laser beam towards a photoconductive plate (drum 104a/106a/108a/110a) of the print apparatus (Figs. 1, 2, 10B [0037]).
Regarding claim 3, Shukuya teaches the method of claim 2, further comprising: obtaining an indication of the rotational angle of the reflective component based on a determination of a detected location of the reflected portion of the sensing beam with respect to a first axis (y, or sub-scanning direction of the addresses) of the sensing region (Fig. 7 [0078]); and obtaining an indication of the bending state of the reflective component based on 25a determination of a detected location of the reflected portion of the sensing beam with respect to a second axis (x, or main scanning direction of the addresses in Fig. 7) of the sensing region, where the first and second axes are perpendicular.  (Note that Shukuya does not explicitly describe determination of a bending state.  However, bending would cause the beam to deviate from the ideal beam position Ln in the main scanning direction.  Since the two-dimensional sensing region determines this deviation, an indication of the bending state of the reflective component based on 25a determination of a detected location of the reflected portion of the sensing beam with respect to a second axis would be obtained.)
Regarding claim 4, Shukuya teaches the method of claim 2, comprising: 30determining whether the orientation and/or the bending state of the component departs from an expected state (indicated by ΔL; Fig. 10B [0078]) and, if so, causing an actuator (stepping motor) to control at least one of the rotational angle and the bending state of the reflective component towards the expected state ([0078]).
Regarding claim 6, Shukuya teaches a print apparatus sensor comprising: a sensing beam source 206 (Fig. 2 [0043]) to produce a sensing beam Li (Fig. 10B) for reflection by a reflective element 102e of a component of a print apparatus 100 (Figs. 1, 10B [0037]); and 10a detector 212 to detect a location of a portion of the sensing beam reflected by the reflective element (note Fig. 1 that shows the light beam being reflected by reflective component  prior to reaching the photosensitive drum) in two axes (Figs. 2 and 8 [0063]); and processing circuitry (within CPU 202) to determine an indication (shift amount, which is indicative of the orientation and flex of the reflective component) of an orientation and flex of the component based on the detected location (Fig. 10B [0063, 0078]).
Regarding claim 7, Shukuya teaches the print apparatus sensor of claim 6, where the reflective element 102e is associated with an elongate reflector body of the print apparatus, where the reflector body is to direct a scanning laser beam L towards a photoconductive plate (drum 104a/106a/108a/110a) of the print apparatus (Figs. 1, 2, 10B [0037]).
Regarding claim 9, Shukuya teaches the print apparatus sensor of claim 6, further comprising an optical assembly 102a/102b/102c/102d for 25directing the sensing beam between the sensing beam source and the detector via the reflective element (Fig. 1 [0036-0037]), where the sensing beam source, the detector and the optical assembly are housed in a common housing (that of the image forming apparatus 100, not shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shukuya (US 2008/0232833) in view of Shoji (US 2008/0212155).
Regarding claim 5, Shukuya teaches the method of claim 2, but fails to teach the method comprising determining whether the bending state of the component departs from an expected state and, if so, controlling at least two actuator elements independently to control the bending 5state of the reflective component towards the expected state.
Shoji teaches a method comprising determining whether a bending state of a reflective component 50 (Figs. 3-4 [0049]) departs from an expected state and, if so, controlling at least two actuator elements (56 and 65; Fig. 4) independently to control the bending 5state of the reflective component towards the expected state ([0059-0060, 0065-0067]).
Utilizing the teachings of Shoji, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Shukuya to include determining whether the bending state of the component departs from an expected state and, if so, controlling at least two actuator elements independently to control the bending 5state of the reflective component towards the expected state.  One would have been motivated to make this modification in order to reliably prevent latent images formed on photoconductors from shifting toward the main scanning direction, and accurately correct a tilt and a curve in a main scanning line of the light beam (Shoji [0015]).
Regarding claim 8, Shukuya teaches the print apparatus sensor of claim 6, further comprising a controller 202, where the 20controller is to generate a control signal for controlling an actuator (stepping motor) associated with the component, where the control signal is to control the actuator such that the orientation of the component tends towards an intended state ([0078]).
Shukuya fails to teach wherein the control signal is to control the actuator such that the flex of the component tends towards an intended state.
Shoji teaches controlling an actuator 65 such that the flex of a reflective component 50 tends toward an intended state (Figs. 4-5 [0065-0067]).
Utilizing the teachings of Shoji, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the print apparatus sensor of Shukuya controls the actuator such that the flex of the component tends towards an intended state.  One would have been motivated to make this modification in order to reliably prevent latent images formed on photoconductors from shifting toward the main scanning direction, and accurately correct a tilt and a curve in a main scanning line of the light beam (Shoji [0015]).

Allowable Subject Matter
Claims 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not disclose or suggest the claimed “sensing module comprising: an emitter to produce a beam for propagation towards the reflector; a detector to detect a direction of propagation of the beam away from the 10reflector, to provide an indication of the angle of rotation and the degree of bending of the reflector” in addition to the claimed “light source,” “scanning mirror,” and “reflector assembly,” in combination with the remaining limitations of claims 10-15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is cited as related art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852